Hooley, J.
The papers show that the injuries suffered by the infant plaintiff were of an extremely severe nature. His mother makes affidavit that the boy is in immediate need of medical treatment for the purpose of effecting a complete cure of the injuries which he suffered because of the negligence of the defendant. The physician states that it is his opinion that unless immediate treatment is received by the boy it will seriously retard his chance of recovery from the injuries. The boy resides with his mother, his stepfather and two other children. The income from the Works Project Administration is sixty dollars and fifty cents per month. In view of the destitute condition of this family and the other facts stated it is apparent that this infant is in the same position as if he were an adult plaintiff who was on relief.
Motion granted. Case set down at the head of the reserve calendar for May 1, 1939. (Hardison v. Byrd, 252 App. Div. 758.)